Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group I, claims 1-20 drawn to an insert in the reply filed on 6/15/21 is acknowledged. Applicant’s election with traverse of the species of Group 3 represented by Figs 9-12 in the same reply is also acknowledged, as is applicant’s indication that claims 1-10 and 12-19 read on the elected species. Claims 1-10 and 12-19 are examined on their merits below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The most detailed description in the specification of the features at issue is in paragraphs [0056] through [0064]. Features in the claims that were not described in the specification in such a way as to reasonably convey possession of the claimed invention by the applicant are (with emphasis on the text inbold):
a.   “a base structure having first and second planes separated by a distance;
   “a plurality of identical base members extending between the first and second planes…”;
c.   “an outer well having…..an at least partial side wall”;
d.   “an inner well open to the first plane”;
e.   “at least one horizontally oriented support rib.…extending in a direction from a center portion of the base member toward the cylindrical side wall” (included in the rejection is the very similar language in independent claim 12);
f.   “the inner well extends from the bottom surface of the outer well toward the second plane of the base structure”;
g.   “each vertical column comprises at least one open vertical channel forming a partial opening in the side wall of the outer well”
h.   “a base of each open vertical channel is higher than the bottom surface of the base member”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because the portions thereof pointed out above cannot be adequately interpreted given the lack of adequate written description of the same also discussed above. For example only, what is intended by the claimed base structure and how would one know what its first and second planes are after reviewing the specification text in conjunction with the application drawings? And so on for each of the claim limitations in question.
the inner well” on line 12 thereof lacks antecedent basis.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Hall (8,434,620). Initially, the indefinite claim features are interpreted only to the extent they are understood.
The claimed insert can be tray 102. Thus the claimed base structure can be the body of the tray and the claimed first and second planes can be the planes defining the top and bottom of the tray respectively in the Fig 1 view.
identical base members can be the lower securement chambers 116. Thus the claimed outer well can be the portion of the Hall cup defined by the outer cylindrical wall 118 and the claimed inner well can be the portion of the cup in the middle of the bottom thereof and defined by the ring 152. The ring 152 also meets the claim requirement for the raised annular rib.
The insert of Hall also meets the functional limitations of the claims. That is to say the wells in the insert of Hall can accommodate the claimed portions of some containers in the manner claimed. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8-10 and 12-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (8,434,620). 
horizontally oriented upper ribs formed in the bottom surface of the base member, as required in dependent claim 3 and independent claim 12. On the other hand it is conventional in the relevant art to form such ribs. See, for example, the prior art of the kind cited herein exemplified by Field et al. (8,895,092) and Rynning (3,986,655). Therefore, it would have been obvious to provide the missing features to the insert of Hall to provide it with additional strength (given its support function). 
	Likewise the other missing features are all conventional in the relevant art, or well within the level of skill of one of ordinary skill in the relevant art to provide. Therefore it would have been obvious to provide these to the Hall insert to improve its strength, to make it more suitable to hold specific containers, to make it more economical to produce and/or to make it more attractive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736